Citation Nr: 1048156	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-29 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for residuals of left ankle 
sprain.

4.  Entitlement to service connection for lung disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 
1987.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
March 2006, a statement of the case was issued in October 2008, 
and a substantive appeal was received in October 2008.  The 
Veteran testified at a Board hearing in November 2010; the 
transcript is of record.

The issue of entitlement to service connection for 
tinnitus has been raised by the Veteran at the Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for low back 
disability, residuals of left ankle sprain, and lung disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDING OF FACT

Bilateral hearing loss was not manifested during service, 
sensorineural hearing loss was not exhibited within the first 
post service year, and current bilateral hearing loss is not 
otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1131, 1133, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in January 2005.  The letter predated the March 
2005 rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The January 2005 letter has 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 19 
Vet. App. 

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim of service connection for hearing loss, but there has 
been no notice of the types of evidence necessary to establish a 
disability rating and an effective date.  Despite the inadequate 
notice provided to the Veteran, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that the 
RO did furnish the Veteran a letter in January 2005 which advised 
him of the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the preponderance of 
the evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and effective 
date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issues on appeal and suggested that evidence tending to show that 
pertinent disability was related to active duty or a service-
connected disability would be helpful in establishing the claim.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have 
not identified any prejudice in the conduct of the Board hearing.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA with regard to the hearing loss issue.  The 
evidence of record contains the Veteran's service treatment and 
personnel records, VA outpatient treatment records, and lay 
statements and testimony from the Veteran.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in April 2009 with a 
June 2009 addendum opinion pertaining to his hearing loss service 
connection claim.  The Veteran and his representative have 
expressed disagreement with the type of examiner that conducted 
the April 2009 VA examination and who provided the June 2009 
opinion with regard to etiology.  It has also been argued that 
the June 2009 opinion lacks sufficient rationale to support it.  
The Board notes that 38 C.F.R. § 4.85(a) provides that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and a puretone audiometry 
test.  The April 2009 VA examination was conducted by an 
audiologist and complies with § 4.85, thus the Board finds that 
such examination report is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The examiner reviewed the record in 
conjunction with the audiological testing and provided a 
rationale for the opinion given.  The examination and opinion are 
adequate for adjudicatory purposes.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
hearing loss issue on appeal.

Criteria & Analysis

This appeal involves a claim of service connection for bilateral 
hearing loss.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims bilateral hearing loss disability due to noise 
exposure during his period of service.  He reports exposure to 
artillery fire, specifically Howitzers, big guns and heavy 
equipment.  The Veteran's DD Form 214 and service personnel 
records reflect that he was a fire support specialist for two 
years, eight months, and that he was also a telephone operator.  
His service personnel records also reflect that he was a drill 
instructor in the reserves for approximately two months.  Based 
on the Veteran's military occupational specialty and testimony, 
the Board concedes that the Veteran likely had noise exposure 
during service.  Based on the evidence of record, however, as 
will be discussed in detail below, the Board has concluded that 
service connection is not warranted for bilateral hearing loss.

The Veteran's August 1984 entrance examination reflects puretone 
threshold findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
15
15
15
20
20

His 'ears-general' were clinically evaluated as normal and he was 
deemed qualified for service.

In May 1986, the Veteran underwent audiometry testing and 
puretone threshold findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
20
20
10
15
LEFT
10
20
10
20
15

With regard to personal hearing protection issued to the Veteran, 
he received triple flange earplugs.

In a September 1987 Report of Medical History completed by the 
Veteran for separation purposes, the Veteran checked the 'No' 
boxes for 'hearing loss' or 'ear, nose, or throat trouble.'  The 
Veteran's September 1987 separation examination reflects puretone 
threshold findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
15
15
0
LEFT
15
20
20
20
15

His 'ears-general' were clinically evaluated as normal and no 
hearing loss was diagnosed.  

In June 2008, the Veteran sought VA outpatient treatment for 
rhinitis and unusual midfrequency sensorineural hearing loss was 
noted; but it does not appear that audiometric testing was 
conducted.  That same month the Veteran underwent an audiological 
evaluation.  Otoscopic examination was essentially normal 
bilaterally.  Tympanometry was type 'C' bilaterally with normal 
ear canal volume.  Pure tone thresholds indicated a mild low 
frequency sensorineural hearing loss that slopes upward to normal 
in the high frequencies of both ears.  Word recognition scores 
were 100 percent in the right ear and 92 percent in the left ear.  

In April 2009, the Veteran underwent a VA audiological 
examination.  At such examination, the Veteran complained of 
decreased hearing.  He reported difficulty understanding 
conversation and has to have people repeat themselves often.  He 
reported that he was a fire specialist during service and was 
exposed to Howitzers, big guns, and heavy equipment.  Prior to 
service, he worked for the phone company and denied noise 
exposure.  Post-service, he worked for a supply company, 
recycling center, and wholesome bakery and denied noise exposure.  
He denied recreational exposure.  

On audiometric testing, puretone threshold findings were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
30
25
35
LEFT
20
30
30
25
25

Word recognition scores were 92 percent for the right ear and 96 
percent for the left ear.  The examiner diagnosed sensorineural 
hearing loss for the right ear and hearing loss not disabling for 
the left ear.  In June 2009, the examiner conducted a review of 
the Veteran's claims folders, including his service treatment 
records.  The examiner opined that the Veteran's identified 
hearing loss is not a result of his military noise exposure.  The 
Veteran entered and exited the service with normal hearing, per 
enlistment and separation audiograms.  According to the American 
College of Occupational and Environmental Medicine, most 
scientific evidence indicated that previously noise-exposed ears 
are not more sensitive to future noise exposure and that hearing 
loss due to noise does not progress once the exposure to noise is 
discontinued.

Initially, the Board notes that per audiometric testing performed 
during the Veteran's period of active service, the Veteran's 
hearing was within normal limits in the left ear.  On testing, in 
April 2009, audiological findings for the left ear did not 
reflect a hearing loss for VA compensation purposes.  However, 
the Board notes that on testing in June 2008, the examiner 
determined that his speech recognition score for the left ear was 
92 percent.  Thus, based on such findings, the Board finds that 
the Veteran has impaired hearing in the left ear, per § 3.385.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  As detailed, the Veteran's hearing was within normal 
limits on audiometric testing in August 1984, May 1986, and 
September 1987.  The Board acknowledges the upward shift in 
testing thresholds, specifically at 2000 and 3000 Hertz in May 
1986, and at 1000 Hertz in September 1987 with regard to the 
right ear, and at 1000 Hertz in May 1986 and 1000 and 2000 Hertz 
in the left ear in September 1987; however, such findings did not 
constitute a "disability per § 3.385.  The VA examiner 
considered the in-service audiometric findings and determined 
that hearing loss was within normal limits at all thresholds on 
all audiogram testing, except for at 6000 Hertz in the right ear 
on entrance.  The examiner did not attribute the current 
bilateral hearing loss to noise exposure in service.  As the 
examiner explained, hearing loss due to noise exposure does not 
progress once the exposure to noise is discontinued.  Thus, the 
examiner indicates that the Veteran's hearing would not have 
worsened in the ears due to noise exposure in service.  There is 
no basis for attributing the post-service bilateral hearing loss 
findings to acoustic trauma in service.  Moreover, while the lack 
of in-service findings of complaints or diagnoses of hearing loss 
in service does not preclude a finding of service connection, it 
is relevant that the Veteran did not file an initial claim for 
compensation until December 2004, thus 17 years after he 
separated from service, and the VA outpatient treatment records 
on file from 1993 forward do not reflect any complaints or 
diagnoses of hearing loss until 2008.  In fact, hearing loss was 
not detected until he underwent a VA evaluation in June 2008, 
over two decades after separation from service.  The Veteran has 
not submitted or identified any post-service medical providers 
for hearing loss.  In this regard, the Board finds an absence of 
any evidence of hearing loss for over 17 years after discharge 
from service, or of persistent symptoms or complaints of hearing 
loss between service-discharge and 2004.  The lack of any 
evidence of continuing hearing loss for many years between the 
period of active duty and the initial findings or even complaints 
of hearing loss weighs against the claim.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As discussed, the April 2009 VA examiner has reviewed the claims 
folder, interviewed and examined the Veteran, and opined that the 
Veteran's bilateral hearing loss is not due to military acoustic 
trauma.  The opinion of the VA examiner leads to a finding that 
the Veteran's bilateral hearing loss is less likely than not 
related to service.  The Board accepts the VA examiner's opinion 
as being the most probative medical evidence on the subject, as 
such was based on a review of all historical records, and 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that the opinion was based on a 
review of the applicable record, the Board finds such opinion 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a 
relationship exists between his bilateral hearing loss and noise 
exposure experienced during service.  In adjudicating this claim, 
the Board must assess the Veteran's competence and credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

In this capacity, the Board finds the Veteran is competent to 
attest to his noise exposure during service and his problems 
hearing, and finds that his statements of noise exposure and 
problems hearing are credible, especially in light of the fact 
that bilateral hearing loss has been detected on VA evaluation.  
However, the Veteran is not competent to attest to the etiology 
of his hearing loss as he does not have the appropriate expertise 
to provide an opinion which requires medical knowledge.  The 
Board has weighed the Veteran's statements and testimony 
pertaining to noise exposure incurred during service, with the 
service audiograms, post-service medical evidence, and June 2009 
opinion of record, and after weighing the lay and medical 
evidence, the Board finds that the lay evidence as to in-service 
incurrence is less convincing than the objective medical evidence 
of record and of less probative value here.  The Veteran's 
contentions are outweighed by the medical evidence and opinion of 
the VA examiner which reflects that his bilateral hearing loss is 
not due to noise exposure in service.  

The negative clinical and documentary evidence until many years 
after service is more probative than the remote assertions of the 
Veteran.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or 
findings of bilateral hearing loss in service, no documented 
complaints or findings of hearing loss until many years after 
separation from service, and a medical opinion to the effect that 
such current bilateral hearing loss is not etiologically related 
to service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  
As discussed above, the medical opinion of the VA examiner (based 
on a review of the claims file and with knowledge of the 
Veteran's in-service duties and noise exposure) was negative.  
Under these circumstances, the Board is unable to find that there 
is a state of equipoise of the positive evidence and negative 
evidence.  The preponderance of the evidence now of record is 
against the Veteran's claim of service connection for bilateral 
hearing loss.  


ORDER

Entitlement to service connection for bilateral hearing is 
denied.




REMAND

Low back disability

Service treatment records reflect that the Veteran complained of 
back pain in November 1986.  

A November 1993 x-ray examination of the lumbar spine was normal.  
A May 1994 x-ray examination of the thoracic spine was normal.  
An April 1995 x-ray examination of the lumbosacral spine was 
normal.  A January 1996 CT scan of the lumbar spine was normal.  
An October 2006 VA treatment record reflects complaints of pain 
in left lower back for one month that intensified the prior 
night.  An October 2006 x-ray examination reflects mild 
degenerative disc disease.  

In light of the Veteran's complaints of back pain in service, and 
the diagnosis of mild degenerative disc disease in October 2006, 
and the subjective complaints related to the back, the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of any low back disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).  

Residuals of left ankle sprain

Service treatment records reflect that the Veteran sustained a 
severe acute left ankle sprain in March 1985 which required 
casting.  

An October 2001 x-ray examination of the left ankle showed no 
definite fracture.  

In light of the sprain sustained in service, and the Veteran's 
post-service complaints related to the left ankle, the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed left ankle disability.  See id.



Lung disability

The Veteran has specifically claimed "scars on lungs."  A 
December 2004 chest x-ray reflects a benign calcified granuloma 
in the right upper lobe.  A July 2007 chest x-ray reflects no 
acute pulmonic infiltrate and no pleural effusion.  A benign 
calcification in the right upper lobe is unchanged since December 
2004.  The impression was nothing acute.  

In November 2007, the Veteran submitted a copy of handwritten 
correspondence dated on December 28, 1987, from S.M.B, a BAS 
Medic.  Such correspondence was not contained within the service 
treatment and personnel records associated with the Veteran's 
claims folder.  The correspondence states that a radiology 
consultation shows that he has an abnormality in the upper right 
lobe of his lungs and refers to the physician assistant who was 
listed on the Veteran's separation examination.  The 
correspondence suggests that the Veteran seek follow-up treatment 
with his family doctor.  There are portions of the document that 
are illegible, thus the Veteran should be contacted and requested 
to submit the original correspondence.  The Veteran should also 
be requested to submit any and all documents pertaining to the 
"radiology consult" referenced to in the correspondence.

The Veteran should be afforded a VA examination to assess the 
nature and etiology of any claimed lung disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Updated VA treatment records from the Alexandria, Louisiana VA 
Medical Center (VAMC) for the period October 10, 2008 to the 
present should be associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In light of this matter being remanded, proper notice should be 
issued to the Veteran which provides an explanation as to the 
type of evidence that is needed to establish an effective date 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Proper notice should be issued to the Veteran 
which should include an explanation as to the 
information or evidence needed to establish a 
disability rating and an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran's treatment records from the 
Alexandria VAMC for the period October 10, 2008, 
to the present, should be associated with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that effect should 
be added to the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his claimed low back 
disability.  It is imperative that the claims 
file be made available to the examiner in 
connection with the examination.  Any medically 
indicated special tests should be accomplished, 
and all special test and clinical findings should 
be clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as whether it is at least as likely 
as not (a 50% or higher degree of probability) 
that any low back/lumbar spine disability had its 
clinical onset in service, or is otherwise 
related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, any post-service 
diagnoses, and lay statements and testimony of 
the Veteran.

4.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of his claimed 
left ankle disability.  It is imperative that the 
claims file be made available to the examiner in 
connection with the examination.  Any medically 
indicated special tests should be accomplished, 
and all special test and clinical findings should 
be clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should opine as whether it is at least as likely 
as not (a 50% or higher degree of probability) 
that any left ankle disability had its clinical 
onset in service, or is otherwise related to his 
period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records which reflect a 
March 1985 ankle sprain, any post-service 
diagnoses, and lay statements and testimony of 
the Veteran.

5.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of his claimed 
lung disability.  It is imperative that the 
claims file be made available to the examiner in 
connection with the examination.  Any medically 
indicated special tests should be accomplished, 
and all special test and clinical findings should 
be clearly reported.  After reviewing the claims 
file and examining the Veteran, the examiner 
should identify all disabilities associated with 
the respiratory system/lungs/chest, and opine as 
whether it is at least as likely as not (a 50% or 
higher degree of probability) that any identified 
disability had its clinical onset in service, or 
is otherwise related to his period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, any post-service 
diagnoses, to include the chest x-ray 
examinations, and lay statements and testimony of 
the Veteran.

6.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
service connection issues.  If any of the 
benefits sought are not granted in full, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


